December 7, 2009

Exhibit 10m.

PACCAR INC

LONG TERM INCENTIVE PLAN

2010 Form of Restricted Stock Award Agreement

This Restricted Stock Award Agreement (the “Agreement”), is entered into as of
this      day of          (the “Award Date”) between PACCAR Inc, a Delaware
corporation (the “Company”), and (Key Employee) (the “Recipient”).

WHEREAS, The Company has established the PACCAR Inc Long Term Incentive Plan
(the “LTIP”) in order to provide key employees of the Company and its
subsidiaries with an opportunity to acquire shares of the Company’s common
stock, par value $1 per share (the “Common Shares”); and

WHEREAS, the Compensation Committee of the Board of Directors charged with
administering the LTIP (the “Committee”) has determined that it would be in the
best interests of the Company and its stockholders to grant the Restricted
Shares described in this Agreement to the Recipient as an inducement to enter
into or remain in the service of the Company and as an incentive for
extraordinary efforts during such service;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed as follows:

 

1. Award. The Company hereby grants the Recipient (Insert Number Of Shares
Awarded) Common Shares (the “Restricted Shares”), subject to the terms and
conditions of the LTIP and this Agreement (the “Award”). The provisions of the
LTIP are incorporated into this Agreement by this reference.

 

2. Rights as Stockholder. On and after the Award Date, and except to the extent
provided in the LTIP and this Agreement, the Recipient will be entitled to all
of the rights of a stockholder with respect to the Restricted Shares, including
the right to vote the Restricted Shares and to receive dividends and other
distributions payable with respect to the Restricted Shares.

 

3. Vesting.

 

  (a) Conditions. The Award of Restricted Shares shall vest according to the
schedule set forth below in Section 3(b):

 

  (b) Schedule. The restrictions set out in Section 3 above shall lapse in
accordance with the following schedule provided that the Recipient has been
continuously employed by the Company in an LTIP-eligible position through the
applicable vesting date:

One-fourth shall vest on the first day of the month following certification of
the performance goal, and an additional one-fourth on each succeeding first of
January, so as to be 100% vested on January 1, (Insert Award Year + 3).

 

  (c) Retirement, Disability, Death. If Recipient’s employment with the Company
subsequently terminates by reason of Recipient’s retirement on or after age 62,
(determined under the terms of the Company’s defined benefit plan) disability
(determined under the Company’s long-term disability plan), or death, then all
Restricted Shares held by the Grantee shall become fully vested, notwithstanding
the provisions of Section 3(b) hereof, and the Grantee (or the Grantee’s estate
or a person who acquired the shares of Restricted Stock by bequest or
inheritance) shall have the right to sell, transfer or otherwise dispose of such
shares at any time.



--------------------------------------------------------------------------------

  (c) Change in Control. Notwithstanding anything in this agreement to the
contrary, in the event of a Change in Control as provided in Section 16.4 of the
LTIP, the Restricted Shares shall immediately vest in full.

 

  (d) Ownership. On the Vesting Date, Grantee shall own the vested shares of
Restricted Stock free and clear of all restrictions imposed by this Agreement
(except those imposed by Section 8).

 

  (e) Forfeiture of Restricted Shares. If Recipient terminates employment by
reason of resignation or termination by the Company voluntarily or
involuntarily, all Restricted Shares will be immediately forfeited. The
Committee has sole discretion to determine the reason for Recipient’s departure
and its determination shall be final and binding on the Recipient.

 

4. Terms and Conditions of Distribution. The Company is not required to issue or
deliver any certificates for the vested Shares before completing the steps
necessary to comply with applicable federal and state securities laws (including
any registration requirements and regulations governing short swing trading of
securities) and applicable stock exchange rules and practices. The Company will
use commercially reasonable efforts to cause compliance with those laws, rules
and practices.

If the Recipient dies before the Company has distributed any vested Shares, the
Company will distribute certificates to the beneficiary or beneficiaries the
Recipient designated, in the proportions the Recipient specified. To be
effective, a beneficiary designation must be made in writing and filed with the
Company. If the Recipient failed to designate a beneficiary or beneficiaries,
the Company will distribute certificates for the Common Shares to the
Recipient’s surviving spouse or, if there is none, to his estate.

 

5. Stock Certificates. The Company will set up a book entry Restricted Shares
account for the Recipient with the Company’s transfer agent for the Restricted
Shares as soon as practicable. If requested, the Company will distribute share
certificates to the Recipient or, if applicable, his or her beneficiary, when
the Restricted Stock becomes vested in accordance with Section 3 of this
Agreement.

 

6. Payment for Shares. The Committee has determined that the services rendered
by Recipient to the Company provided value equal to the $1.00 par value of the
Vested Shares awarded and, therefore, no cash payment to the Company is
required.

 

7. Withholding of Tax. To the extent that the receipt of the Restricted Shares
or dividends results in income to the Employee for any federal or state income
tax purposes, no later than the date as of which such tax withholding is first
required, Recipient shall pay to the Company any federal or state income tax
required to be withheld with respect to such amount. If the Recipient fails to
do so, the Company will withhold shares of common stock having a fair market
value on the date of withholding equal to the minimum tax withholding
obligation.

 

8. Legality of Issuance; Restrictions on Transfer. No Vested Shares shall be
issued unless and until the Company has determined that:

 

  (a) it and the Recipient have taken any actions required to register the
Common Shares under the Securities Act of 1933, as amended (the “Securities
Act”) or to perfect an exemption from the registration requirements thereof;

 

  (b) any applicable listing requirement of any stock exchange on which Common
Shares are listed has been satisfied; and

 

(Insert Award Year) Performance-Based Annual

Restricted Stock Award Agreement – Page 2



--------------------------------------------------------------------------------

  (c) any other applicable provision of state or federal law has been satisfied.

 

  (d) Regardless of whether the offering and sale of Common Shares under the
LTIP have been registered under the Securities Act or have been registered or
qualified under the securities laws of any state, the Company may impose
restrictions upon the sale, pledge or other transfer of such Common Shares
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and its counsel, such restrictions are necessary or
desirable in order to achieve compliance with the Securities Act, the securities
laws of any state or any other law or with restrictions imposed by the Company’s
underwriters.

 

9. No Registration Rights. The Company may, but shall not be obligated to,
register or qualify the issuance of Restricted Shares under the Securities Act
or any other applicable law. The Company shall not be obligated to take any
affirmative action in order to cause the issuance of Restricted Shares under
this Agreement to comply with any law.

 

10. Removal of Legends. If, in the opinion of the Company and its counsel, any
legend placed on a stock certificate representing Common Shares is no longer
required, the holder of such certificate shall be entitled to exchange such
certificate for a certificate representing the same number of Common Shares but
lacking such legend.

 

11. Investment Intent. In the event that the issuance of Restricted Shares under
the LTIP is not registered under the Securities Act but an exemption is
available which requires an investment representation or other representation,
the Recipient shall represent and agree at the time of exercise that the Common
Shares being acquired upon exercising this option are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.

 

12. No Employment Rights. Nothing in this Agreement shall be construed as giving
the Recipient the right to be retained as an employee. The Company reserves the
right to terminate the Recipient’s service at any time, with or without cause
(subject to any employment agreement between the Recipient and the Company).

 

13. Administration. The Committee administers the LTIP and this Agreement. The
Committee shall have sole discretion to interpret the LTIP and this Agreement,
amend and rescind rules relating to its implementation and make all
determinations necessary for administration of the LTIP and this Agreement. The
Recipient’s rights under this Agreement are expressly subject to the terms and
conditions of the LTIP, including continued shareholder approval of the LTIP,
and to any guidelines the Company adopts from time to time.

 

14. Entire Agreement. The Award is in all respects subject to the provisions set
forth in the LTIP to the same extent and with the same effect as if the
provisions of the LTIP were set forth fully herein. In the event that the terms
of this Award conflict with the terms of the LTIP, the LTIP shall control. This
Agreement is the entire Agreement between the parties to it, and any and all
prior oral and written representations are merged into and superseded by this
Agreement. This Agreement may be amended only by written agreement between the
Recipient and the Company.

 

15. No Limitation on Rights of the Company. The award of Restricted Shares does
not and will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.

 

16.

Share Adjustments. If there are any changes in the number or value of shares of
Common Shares by reason of stock dividends, stock splits, reverse stock splits,
recapitalizations,

 

(Insert Award Year) Performance-Based Annual

Restricted Stock Award Agreement – Page 3



--------------------------------------------------------------------------------

 

mergers or other events as stated in Article 10 of the LTIP, then proportionate
adjustments shall be made to the number of shares of Common Stock (i) issued
pursuant to Section 1 and (ii) covered by an unvested grant of restricted stock,
in order to prevent dilution or enlargement of rights. This provision does not,
however, authorize the delivery of fractional Common Shares under the LTIP.

 

17. Notices. Any notice or other communication required or permitted under the
LTIP or this Agreement must be in writing and must be delivered personally, sent
by certified, registered or express mail, or sent by overnight courier, at the
sender’s expense. Notice will be deemed given when delivered personally or, if
mailed, three days after the date of deposit in the United States mail or, if
sent by overnight courier, on the regular business day following the date sent.
Notice to the Company should be sent to PACCAR Inc, Attention: Corporate
Secretary. Notice to the Recipient should be sent to his or her business
address.

 

18. Data Privacy. By entering into this Agreement, Recipient:

 

  (a) agrees to disclose certain personal data requested by the Company to
administer the LTIP and expressly consents to the Company’s processing such data
for purposes of the implementation or administration of the LTIP and this
Agreement;

 

  (b) waives any data privacy rights Recipient may have with respect to such
data; and

 

  (c) authorizes the Company and any of its authorized agents to store and
transmit such information in electronic form.

 

19. Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business and/or assets of the Company, or a merger, consolidation, or other
event.

 

20. Governing Law. To the extent not preempted by federal law, this Agreement
will be construed and enforced in accordance with, and governed by, the laws of
the State of Washington as such laws are applied to contracts entered into and
performed in such State.

 

21. Limitation on Rights; No Right to Future Awards; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the grant of an
award evidenced hereby, Recipient acknowledges:

 

  (a) that the LTIP is discretionary in nature and may be suspended or
terminated by the Company at any time;

 

  (b) that the Award of Restricted Stock is a one-time benefit which does not
create any contractual or other right to receive future awards, grants of stock
options, or benefits in lieu thereof;

 

  (c) that all determinations with respect to any such future Awards, including,
but not limited to, the times when Awards shall be made, the number of Common
Shares to be awarded, and the vesting of any Restricted Stock there under, will
be at the sole discretion of the Company;

 

  (d) that the Recipient’s participation in the LTIP is voluntary;

 

  (e) that the value of the Award is an extraordinary item of compensation which
is outside the scope of the Recipient’s employment contract, if any;

 

  (f) that the Award is not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; and

 

(Insert Award Year) Performance-Based Annual

Restricted Stock Award Agreement – Page 4



--------------------------------------------------------------------------------

  (g) that the future value of the Commons Shares is unknown and cannot be
predicted with certainty.

I agree to the terms and conditions of this restricted stock agreement

 

Recipient:     PACCAR Inc

             

    By:  

             

(Insert Executive Name) Date           V. P. Human Resources           Date

 

(Insert Award Year) Performance-Based Annual

Restricted Stock Award Agreement – Page 5